NON-FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements. 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract is acceptable.
The title is acceptable.

Claim Rejections - 35 U.S.C. § 112, second paragraph or 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
Regarding claim 1, line 7:  the term "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 17 and 20, the phrase "in particular" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 15, 16, 20, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2001-79829 that discloses (the references between parentheses relate to said document): a single-shaft extruder (figure 1) with a drive motor 21, the extruder suitable for altering the morphology of a superabsorbent polymer gel (SAP polymer gel), comprising:  an input aperture (figure 1, reference sign 14) for feeding in SAP polymer gel, a channel (figure 1) connected to the input aperture, a screw shaft 11 arranged in the channel for conveying and altering the morphology of the  by means of the screw from the inlet opening to the outlet opening wherein the duct has an input zone below 14, an output zone 16 arranged at or near the output aperture 16 and a conveying zone extending along the channel from the input zone to the output zone, wherein the screw shaft has a first pitch value (figure 1, region on the right of the conveying zone) of a pitch of the screw along the conveying zone of the channel and, following in the conveying direction, second and third pitch values (figure 1, region on the left of the conveying zone) of the pitch of the screw along the conveying zone of the duct and wherein the second pitch value is lower than the first pitch value and the third pitch value is lower than the second pitch value such that the pitch of the screw flights decreases along the conveying zone of the channel - Figures 1-2. 
Claims 15 and 21-22:  JP ‘829 also discloses in a method (paragraph [0150]) suitable for altering the morphology of a superabsorbent polymer gel (SAP polymer gel) comprising a single-shaft extruder (figure 1) comprising the steps of:  feeding the SAP polymer gel (abstract) from a polymerization process into the single-shaft extruder, operating the single-shaft extruder (abstract), suitably for altering the morphology of the SAP polymer gel and discharging the SAP polymer gel with altered morphology from the single-shaft extruder to a drying process (paragraph [0014]).  Thus, although claims 15 and 22 are but intended uses of the single-screw extruder, JP ‘829 meets the subject matter of this claim as explained above.
.

Claims 1, 2, 3, 15, 16, 20, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TORII et al. (US 2016/0199529A1) that discloses (the references between parentheses relate to said document): a single-shaft extruder (figure 1) with a drive motor 21, a heater ¶ [0121], a dryer [0215], the extruder suitable for altering the morphology of a superabsorbent polymer gel (SAP polymer gel), comprising:  an input aperture (figure 1, reference sign 14) for feeding in SAP polymer gel, - a channel (figure 1) connected to the input aperture, a screw shaft 11 arranged in the channel for conveying and altering the morphology of the SAP polymer gel and - an output aperture 16, preferably likewise for altering the morphology of the SAP polymer gel, for discharging the SAP polymer gel with altered morphology wherein the screw shaft has a shaft and a screw arranged on the shaft and is arranged and designed to transport the SAP polymer gel by means of the screw from the inlet opening to the outlet opening wherein the duct has an input zone below 14, an output zone 16 arranged at or near the output aperture 16 and a conveying zone extending along the channel from the input zone to the output zone, wherein the screw shaft has a first pitch value (figure 1, region on the right of the conveying zone) of a pitch of the screw along the conveying zone of the channel and, following in the conveying direction, second and third pitch values (figure 1, region on the left of the conveying zone) of the pitch of the screw along the conveying zone of the duct and wherein the second pitch value is lower than the first pitch value and the third pitch value is lower than the second pitch value . 
Claims 15 and 21-22:  JP ‘829 also discloses a method suitable for altering the morphology of a superabsorbent polymer gel (SAP polymer gel) comprising a single-shaft extruder (figure 1) comprising the steps of:  feeding the SAP polymer gel (abstract) from a polymerization process into the single-shaft extruder, operating the single-shaft extruder (abstract), suitably for altering the morphology of the SAP polymer gel and discharging the SAP polymer gel with altered morphology from the single-shaft extruder to a drying process (paragraph [0121]).  Thus, although claims 15 and 22 are but intended uses of the single-screw extruder, JP ‘829 meets the subject matter of this claim as explained above.
The subject matter of claims 2 and 3 are seen in Figures 1 and 2.  The subject matter of claim 16 is met be element 19.
More specifically, TORII et al. discloses a gel grinding device for producing a water absorbent resin, a method for producing a water absorbent resin by use of the gel device, and a water absorbent resin obtained by the method.  
A gel grinding device in accordance with the present invention is a device to be used to obtain a hydrogel-like crosslinked polymer in a desired shape (herein referred to as a "particulate hydrogel") by grain-refining a hydrogel-like crosslinked polymer that is being polymerized or has been polymerized. 
 A water absorbing speed of a water absorbent resin to be obtained is improved in a case where a gel grinding device having a specific shape is further used in a gel 
 FIG. 1 is a cross-sectional view schematically illustrating an overall arrangement of a gel grinding device 100 in accordance with the present invention.  The gel grinding device 100 is used to obtain a particulate hydrogel in a desired shape.  The gel grinding device 100 is used particularly in a gel grinding step, which is carried out between a polymerization step and a drying step, during production of a water absorbent resin. 
 As illustrated in FIG. 1, the gel grinding device 100 includes a screw 11, a porous plate 12, a barrel 13, a feed opening 14, a hopper 15, an extrusion opening 16, a rotary blade 17, a ring 18, at least one return preventing member 19, a base 20, a motor and speed reducer 21, and others.  
According to the gel grinding device 100, the screw 11 is provided inside of the barrel 13, which has a cylindrical shape.  The barrel 13 has one end at which (i) the extrusion opening 16 via which to extrude a hydrogel and subject the hydrogel to gel grinding is provided and (ii) the porous plate 12 is provided short of the extrusion opening 16 in a direction in which the hydrogel is extruded.  The barrel 13 has the other end at which the motor and speed reducer 21 which rotates the screw 11, a driving system, etc. are provided.  The base 20, which lies under the barrel 13, makes it possible to stably provide a screw extruder.  Meanwhile, above the barrel 13, the feed opening 14 via which to feed a hydrogel is provided, and the hopper 15 is provided so as to facilitate the feed of the hydrogel. 
FIG. 2 is a cross-sectional view schematically illustrating a vicinity of the extrusion opening 16 of the gel grinding device 100.  The screw 11 mainly includes a 
 The flight section 23 is wound on the rotating shaft 22 in a direction opposite from a direction in which the rotating shaft 22 rotates.  That is, in FIG. 1, in a case where the gel grinding device in accordance with the present invention is seen in a direction from the motor and speed reducer 21 toward the extrusion opening 16 and the rotating shaft 22 rotates clockwise, the flight section 23 is wound counterclockwise on the rotating shaft 22. 
 The barrel 13 is not particularly limited in shape or size provided that the barrel 13 has a cylindrical inner surface that corresponds to a shape of the screw 11.  The barrel 13 is provided with the at least one return preventing member 19.  The at least one return preventing member 19 is not particularly limited provided that the return preventing member 19 has a structure that can prevent return of a hydrogel.  The at least one return preventing member 19 can be a helical or concentric belt-like protrusion that is provided on an inner wall of the barrel 13, or can be striped, granular, spherical, or angular protrusions that are provided on the inner wall of the barrel 13 so as to be parallel to the screw 11.  The at least one return preventing member 19 which is 
In a case where the at least one return preventing member 19 is helically provided inside of the barrel 13, the at least one return preventing member 19 is provided in the barrel 13 in a direction identical to a direction in which the rotating shaft 22 rotates.  That is, in FIG. 1, in a case where the gel grinding device in accordance with the present invention is seen in a direction from the motor and speed reducer 21 toward the extrusion opening 16 and the rotating shaft 22 rotates clockwise, the at least one return preventing member 19 is formed clockwise in the barrel. 
 In a case where the at least one return preventing member 19 is helically provided inside of the barrel 13, the number of windings of the at least one return preventing member 19 from the feed opening 14 to the extrusion opening 16 is herein referred to as a "barrel thread number".  The barrel thread number of the present invention preferably ranges from 1 to 16, more preferably from 1 to 8, still more preferably from 1 to 7, and most preferably from 1 to 4.  In a case where the barrel thread number of the present invention is more than 16, a gel with which a gap between respective return preventing members of the at least one return preventing member is clogged and which resides in the gap may deteriorate. 

 FIG. 3, which is obtained by cutting a screw along X-X' in FIG. 2, is a cross-sectional view of the screw 11 and the barrel 13 which have been cut in a direction vertical to a direction in which a hydrogel is extruded.  In FIG. 3, a maximum inner diameter which prevents a contact between the at least one return preventing member 19 and the screw 11 which is provided inside of the barrel 13, is N (herein also referred to as an "inner diameter N"), an area of  surface whose inner diameter is N is A (herein also referred to as a "cross-sectional area A"), and an area of a surface constituted by the rotating shaft 22 and the flight section 23 is B (herein also referred to as a "cross-sectional area B").  The rotating shaft 22 has a diameter falling within a range preferably of 25 [mm] to 400 [mm] and more preferably of 40 [mm] to 300 [mm].  Further, a "screw cross-sectional area ratio", which herein refers to a ratio of the cross-sectional area B to the cross-sectional area A, is expressed as "B/A". 
 Assume that a gap between the at least one return preventing member 19 which is provided inside of the barrel 13 and the flight section 23 is sigma (herein also referred to as a "clearance sigma").  The clearance sigma is preferably 0.5 [mm] to 7 [mm], more preferably 1 [mm] to 5 [mm], and most preferably 1 [mm] to 3 [mm].  In a case where it   is smaller than 0.5 [mm], the screw and the barrel may contact each other during the gel grinding.  In a case where the clearance is greater than 7 [mm], a gel is insufficiently 
 Next, an arrangement of the barrel 13 of the present invention is further described with reference to FIGS. 4 through 6.  FIG. 4 is a view of planar development of the barrel in which the screw is cut along plane Y-Y' in FIG. 3.  Plane W-W' in FIG. 4 is vertical to plane Y-Y' in FIG. 3.  In a case where the at least one return preventing member 19 is helically provided inside of the barrel 13, the at least one return preventing member 19 is preferably provided so as to be at an angle of theta with respect to the plane W-W' (see FIG. 4).  The angle theta is herein referred to as a "barrel set angle." The barrel set angle of the present invention ranges preferably from 10 to 90 degrees.  In a case where theta is smaller than 10 degrees, an effect of preventing return of a gel is too strong, so that an insufficient shearing force may be applied to the gel.  In a case where theta is greater than 90 degrees, no effect of preventing return of a gel may be exhibited.  FIG. 5, which is a view in which the barrel is cut along plane Z-Z' in FIG. 4 and one of the at least one return preventing member 19 is enlarged, is a cross-sectional view schematically illustrating two flight sections 23.  A "barrel ridge height (YH)" herein refers to a distance from the inner surface of the barrel 13 to an upper surface of the at least one protruding return preventing member 19.  The barrel ridge height YH, whose optimum value varies depending on the inner diameter N, ranges preferably from 4 [mm] to 40 [mm] and more preferably from 7 [mm] to 30 [mm].  The barrel ridge height YH with respect to the inner diameter N (YH/N) has a value ranging from 0.05 to 0.25 and more preferably from 0.05 to 0.2.  In a case where the YH/N is greater than 0.25, a water absorbent resin is insufficiently kneaded, 
 A "barrel ridge width YF" herein refers to a width of a surface of the at least one return preventing member 19 which surface is the closest to the screw 11, the width being along a direction vertical to a direction in which the at least one return preventing member 19 extends.  The barrel ridge width YF, whose optimum value varies depending on the inner diameter N, ranges preferably from 4 [mm] to 40 [mm] and more preferably from 8 [mm] to 30 [mm].  The barrel ridge width YF with respect to the inner diameter N (YF/N) has a value ranging from 0.05 to 0.25 and more preferably from 0.05 to 0.2.  In a case where the YF/N is greater than 0.25, a water absorbent resin is excessively kneaded, so that no intended physical properties of the water absorbent resin may be obtained.  The YF/N which ranges from 0.05 to 0.25 yields an effect of improving a liquid permeability of, preferably both the liquid permeability and a water absorbing speed of a water absorbent resin to be obtained.  The YF/N which ranges from 0.05 to 0.25 also yields an effect of allowing a water absorbent resin to be obtained to have a smaller thermal conductivity. 
 [Thus, the member 19 in the barrel can be considered a mixing/kneading element within the scope of the instant claims.]

 Further, in FIG. 6, a distance between respective centers of any adjacent flight widths F is P (herein also referred to as the "pitch length P").  The pitch length P, which is equivalent to one winding from an end of the screw on the gel grinding device outlet side, with respect to the inner diameter N (P/N) has a value preferably of 0.15 to 0.68, more preferably of 0.20 to 0.50, and most preferably of 0.25 to 0.40.  Further, in a case where a single screw has a plurality of pitch lengths, any one of the plurality of pitch lengths preferably falls within the above range, a pitch length of either one of the first winding and the second winding more preferably falls within the above range, and a pitch length of the first winding most preferably falls within the above range. 
A rotation rate of the rotating shaft 22 of the present invention cannot be generally defined.  This is because a peripheral rotation speed of a rotational blade varies depending on the inner diameter of the barrel 13.  Note, however, that the rotating shaft 22 has a rotation rate preferably of 60 rpm to 500 rpm, more preferably of 80 rpm to 400 rpm, and still more preferably of 100 rpm to 200 rpm.  The rotating shaft 22 which has a rotation rate of less than 60 rpm may fail to apply a shearing force and a compressive force each required for gel grinding.  Meanwhile, the rotating shaft 22 which has a rotation rate of more than 500 rpm applies an excessive shearing force and an excessive compressive force to a hydrogel.  This may cause a deterioration in 
 The gel grinding device 100 of the present invention operates at a temperature preferably of 40 to 120 degrees C and more preferably of 60 to 100 degrees C so as to prevent, for example, adhesion thereto of a hydrogel.  Further, the gel grinding device of the present invention preferably includes, for example, a heater and/or a thermoregulator.  
In a case where gel grinding is carried out by use of a plurality of devices, e.g., in a case where the gel grinding device 100 in accordance with the present invention is used after kneader polymerization, or in a case where a plurality of gel grinding devices are used, a sum of amounts of energy consumed in the respective devices is set as the gel grinding energy.
The gel grinding device in accordance with the present invention which gel grinding device has the arrangement described earlier yields an effect of producing a water absorbent resin powder having a higher liquid permeability, preferably both a higher liquid permeability and a higher water absorbing speed.  Further, the gel grinding device yields an effect of producing a water absorbent resin having a smaller thermal conductivity. 
A method for producing a polyacrylic acid (salt)-based water absorbent resin powder, comprising: a polymerization step of polymerizing an acrylic acid (salt)-based monomer aqueous solution;  a gel grinding step, carried out during or after the polymerization, of carrying out gel grinding with respect to a hydrogel-like crosslinked polymer;  and a drying step carried out after the gel grinding, in the gel grinding step, the hydrogel-like crosslinked polymer being ground by use of a gel grinding device recited in claim 1, the hydrogel-like crosslinked polymer having a resin solid content of 10 wt % to 80 wt %. 
The hydrogel-like crosslinked polymer which is obtained in the gel grinding step and is particulate is dried under a condition where a through-flow belt-type dryer is used, a drying temperature is 150 to 250 degrees C.

Claims 1, 2, 3, 15, 16, 20, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 60-250899.  
Note Figures 1-3 showing an extruder with a multi-pitch screw 9; drive motor (rotation arrow); mixing elements 9B or 10A.  Claims 15 and 22 are but an intended use not germane to the patentability of the extruder apparatus.  

Claims 1, 3, 5, 15, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Murai et al. (US 4384837).  
Note Figures 1-2 and 5 showing an extruder with a multi-pitch screw 6; drive motor connected to 3; the screw having a shank diameter that increases along the channel from 2 to 9.  Claims 15 and 22 are but an intended use not germane to the patentability of the extruder apparatus.  


Claims 1, 3, 5, 15, 16, 17, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Howard (US 4361081).  
Note Figure 3 showing an extruder 10 with a multi-pitch upper screw 40; drive motor 118; the screw 40 having a shank diameter that has increased portions along the channel as seen in Figure 3; mixing elements 132, 134 that extend into 
*  *  * 
Regarding the intended uses in the claims, such uses have not been afforded any patentable weight because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647; In re Sebald, 122 USPQ 527; In re Lemin et al., 140 USPQ 273; In re Sinex, 135 USPQ 302; In re Pearson, 181 USPQ 641.
The manner in which the recited extruder is operated (such as the recited throughput, speed of rotation in RPM’s, and channel heating temperatures) recites no further structure and as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115.   Nevertheless, the prior art above  discloses all of the recited structure irrespective of the manner in which said structure is operated.

APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Claim Rejections - 35 USC § 103
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Claims 4 and 6-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2001-79829, TORII et al., JP 60-250899, or Murai et al. that do not necessarily disclose the recited parameters of these claims (such as pitch value in mm, flight land width in mm, channel depth, flight diameter, etc.).  TORII et al. discloses many similar parameters of the extruder device as noted above.  With respect to the limitations of these parameters which is present in these claims at issue, the examiner has found that the specification contained no disclosure of any unexpected results arising therefrom, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, since where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to these limitations, it would have been obvious to one of ordinary skill in the art to have provided the apparatus defined by the disclosures of the prior art in this section with the configurations and/or dimensions recited in the claims which are considered at most optimum choices, lacking any disclosed criticality.
	Applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though applicant's modification may result in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136;  MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions a person of ordinary skill in the art would find obvious for purposes of merely changing the configurations and/or dimensions to obtain different results. Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that these parameters are rather arbitrary and thus obvious over the prior art in this section per MPEP 2144.05(II)(III).

Claims 4, 6-14, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Howard that does not necessarily disclose the recited parameters of these claims (such as pitch value in mm, flight land width in mm, channel depth, flight diameter, and correlations between the mixing element separation and pitch, etc.).  With respect to the limitations of these parameters which is present in these claims at issue, the examiner has found that the specification contained no disclosure of any unexpected results arising therefrom, and that as such the parameters are arbitrary and In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to these limitations, it would have been obvious to one of ordinary skill in the art to have provided the apparatus defined by the disclosure of HOWARD with the configurations and/or dimensions recited in the claims which are considered at most optimum choices, lacking any disclosed criticality.
	Applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though applicant's modification may result in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136;  MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions a person of ordinary skill in the art would find obvious for Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that these parameters are rather arbitrary and thus obvious over the prior art to HOWARD per MPEP 2144.05(II)(III).

Allowable Subject Matter
No claims stand allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses extruders having screws with multi-pitch flights, shafts having different diameters along a length thereof, and/or mixing elements (such as pins) extending into the channel of the extruder barrel.  FR 2580984 discloses a screw extruder having a screw with mixing elements 4, 8 that cooperate with cutouts 7 in the screw flights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     







11 February 2022